Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it exceeds the 150 word limit.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 10, upon which claims 6 and 14 depend respectively, sets forth a relationship between the first reverse helical blade’s pitch and that of the first helical blade.  Claims 6 and 14, on the other hand, set forth that there are at least two different pitches on the first helical blade.  As such, the claim limitations of claims 6 and 14 are unclear as to how all of the relationships interact with consideration of the relationship of claims 1/10.  Claims 6/14 appear to be reciting a range, relative to a range, relative to an undetermined base value.  The claims are rendered indefinite as it is impossible to ascertain the metes and bounds of the claimed relationships.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takaya et al. (US Pub.2011/0229209).
Regarding claim 1, Takaya et al. (US Pub.2011/0229209) teach a device to develop an electrostatic latent image in an imaging apparatus (fig.2), comprising: a developer container (fig.2&3, #50) including first and second passages (fig.2&3, #501 and #502, respectively) coupled to each other through first (not shown, para.0064: first communication passage) and second openings (fig.3, #59; para.0063&0073) to form a circulation passage; a first stir-and-transport member located in the first passage (fig.2&3, #52) and including a first helical blade to stir and transport a developer from the first opening to the second opening along the first passage in a first direction (see fig.3, arrows in #501, section #520 of #52) and to supply the developer to a developing roller (fig.2, #52 supplies to #51); a second stir-and-transport member located in the second passage (fig.2&3, #53 in #502) and including a second helical blade to stir and transport the developer from the second opening to the first opening along the second passage in a second direction (see fig.3, arrows in #502); and a developer discharge pipe (fig.3, #61) coupled to the developer container to communicate with a downstream 
Regarding claim 2, Takaya et al. (US Pub.2011/0229209) teach a device to develop an electrostatic latent image wherein the first reverse helical blade comprises two or more reverse helical blades (fig.9, #521 appears to be comprised of have 2.5 full blades making up the length).
Regarding claim 9, Takaya et al. (US Pub.2011/0229209) teach an imaging apparatus (fig.1) comprising the device according to claim 1 (see rejection above).
Regarding claim 10, Takaya et al. (US Pub.2011/0229209) teach a method of manufacturing a developing device (fig.2), comprising: forming a developer container (fig.2&3, #50) that includes first and second passages (fig.2&3, #501 and #502, respectively) coupled to each other through first (not shown, para.0064: first communication passage) and second openings (fig.3, #59; para.0063&0073) to form a circulation passage; disposing in the first passage a first stir-and-transport member  (fig.2&3, #52) that includes a first helical blade to stir and transport a developer from the first opening to the second opening along the first passage in a first direction (see fig.3, arrows in #501, section #520 of #52)  and to supply the developer to a developing roller 
Regarding claim 11, Takaya et al. (US Pub.2011/0229209) teach a method of manufacturing a developing device wherein the first reverse helical blade comprises two or more reverse helical blades(fig.9, #521 appears to be comprised of have 2.5 full blades making up the length).

Claims 1, 2, 6, 9-11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwata (US Pub.2017/0248868).
Regarding claim 1, Iwata (US Pub.2017/0248868) teaches a device to develop an electrostatic latent image in an imaging apparatus (fig.1, #1 containing #100), comprising: a developer container (fig.2&3, #105) including first and second passages 
Regarding claim 2, Iwata (US Pub.2017/0248868) teaches a device to develop an electrostatic latent image wherein the first reverse helical blade comprises two or more reverse helical blades (fig.14, #126 appears to be comprised of 2 full blades making up the length).

Regarding claim 9, Iwata (US Pub.2017/0248868) teaches an imaging apparatus (fig.1) comprising the device according to claim 1 (see rejection above).
Regarding claim 10, Iwata (US Pub.2017/0248868) teaches a method of manufacturing a developing device (fig.2), comprising: forming a developer container (fig.2&3, #105) that includes first and second passages (fig.2&3, #105A and #105B, respectively) coupled to each other through first (fig.3, #106b) and second openings (fig.3, #106a) to form a circulation passage; disposing in the first passage a first stir-and-transport member (fig.2&14, #120) that includes a first helical blade (fig.14, #124)  to stir and transport a developer from the first opening to the second opening along the first passage in a first direction (fig.14, transports generally toward #106a&#107) and to supply the developer to a developing roller (fig.14, #124 supplies to #110); disposing in the second passage a second stir-and-transport member (fig.2&14, #130 in #105B) that includes a second helical blade (fig.14, #134) to stir and transport the developer from the second opening to the first opening along the second passage in a second direction (fig.14, transports generally leftward from #106a); and coupling a developer discharge pipe (fig.14, portion of #105A from L1 indicator to #107) to the developer container to 
Regarding claim 11, Iwata (US Pub.2017/0248868) teaches a method of manufacturing a developing device wherein the first reverse helical blade comprises two or more reverse helical blades (fig.14, #126 appears to be comprised of 2 full blades making up the length).
Regarding claim 14, Iwata (US Pub.2017/0248868) teaches a method of manufacturing a developing device wherein the pitch of the first helical blade at an end facing the first reverse helical blade is narrower than a pitch of a remaining portion of the first helical blade, and the pitch of the first reverse helical blade is between approximately 0.5 times and 1.5 times the pitch of the first helical blade at an end facing the first reverse helical blade (fig.14, pitch of #126 is substantially the same as pitch of #124c).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-5 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Takaya et al. (US Pub.2011/0229209) in view of Iwata (US Pub.2017/0248868) and in view of Kashimoto et al. (US Pub.2015/0132027).
Takaya et al. (US Pub.2011/0229209) teach all of the limitations of claims 1 and 10, upon which claims 3-5 and 12-13 depend.
Regarding claim 3, Iwata (US Pub.2017/0248868) teaches a device to develop a latent image comprising a developer discharge pipe attached to and downstream from a first stir-and-transport member (fig.15, #105 downstream of #124) and a first reverse helical blade between the first stir-and-transport member and the discharge pipe (fig.15, #126), the device further comprising a magnet disposed facing the first reverse helical blade (fig.15&16, #170A facing the end of the passage and beginning of the discharge tube). 
Regarding claim 4, Iwata (US Pub.2017/0248868) teaches a device to develop a latent image wherein the magnet comprises a one-sided multipole magnetized magnet (fig.16, #170A).

Regarding claim 12, Iwata (US Pub.2017/0248868) teaches a device to develop a latent image comprising a developer discharge pipe attached to and downstream from a first stir-and-transport member (fig.15, #105 downstream of #124) and a first reverse helical blade between the first stir-and-transport member and the discharge pipe (fig.15, #126), the device further comprising disposing a magnet on an inner wall of the first passage facing the first reverse helical blade (fig.15&16, #170A facing the end of the passage and beginning of the discharge tube).
Regarding claim 13, Iwata (US Pub.2017/0248868) teaches a device to develop a latent image wherein the magnet comprises a one-sided multipole magnetized magnet (fig.16, #170A).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Takaya et al. (US Pub.2011/0229209) to incorporate the magnet as in Iwata (US Pub.2017/0248868) in order to additionally suppress excess developer discharge (para.0139).
Upon combination, when the magnet of Iwata (US Pub.2017/0248868) is added to the discharge path interface of Takaya et al. (US Pub.2011/0229209), fig.9, the magnet would necessarily end up opposing the reverse helical blade.
However, Iwata (US Pub.2017/0248868) fails to teach the magnet disposed on an inner wall of the passage.

It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Takaya et al. (US Pub.2011/0229209) in view of Iwata (US Pub.2017/0248868) with the interior magnet as in Kashimoto et al. (US Pub.2015/0132027) because it is a known configuration in the art and one of ordinary skill in the art might think to try mounting the magnet inside or outside as substantially similar alternatives.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Takaya et al. (US Pub.2011/0229209) in view of Kurihara (US Pub.2015/0277294) and in view of Hirota et al. (US Pub.2006/0239720).
Takaya et al. (US Pub.2011/0229209) teach all of the limitations of claim 1, upon which claim 7 depends.
Regarding claim 7, Takaya et al. (US Pub.2011/0229209) teach a device for developing wherein the developer discharge pipe has a developer outlet (fig.3 or 9, #62) spaced from an end of the developer discharge pipe (fig.3 or 9, #62 space from end of #61 adjacent to #65), and the first stir-and-transport member includes: a third helical blade located adjacent to the first reverse helical blade on the opposite side of the first helical blade and located in the developer discharge pipe to transport the developer that has flown from the first passage into the developer discharge pipe toward the developer outlet (fig.3 or 9, portion of #52 between #521 and #65).

Regarding claim 7, Kurihara (US Pub.2015/0277294) teaches a device for developing with a substantially similar construction wherein the developer discharge pipe (fig.4A, #81b) has a developer outlet spaced from an end of the developer discharge pipe (fig.4A, #81c spaced from closed end of #81b), and the first stir-and-transport member (fig.4A, #63/#82a/#82b) includes: a third helical blade located adjacent to the first reverse helical blade on the opposite side of the first helical blade and located in the developer discharge pipe to transport the developer that has flown from the first passage into the developer discharge pipe toward the developer outlet (fig.4A, #82d adjacent and downstream from reverse blade #82c), and a second reverse helical blade located adjacent to a downstream side of the third helical blade and located downstream of the developer outlet (fig.4A, see unlabeled reverse blade between #81c and end wall). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the end of the first stir-and-transport member of Takaya et al. (US Pub.2011/0229209) by using a far distal downstream reverse blade as in Kurihara (US Pub.2015/0277294) because it is a known configuration in the art and because it provides a benefit of preventing developer from being poured into the bearing sections, preventing bearing aggravation and ensuring smooth rotation of the screws, see Hirota et al. (US Pub.2006/0239720) (para.0055).

s 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Takaya et al. (US Pub.2011/0229209) in view of Iwata (US Pub.2017/0248868).
Takaya et al. (US Pub.2011/0229209) teach all of the limitations of claims 1 and 10, upon which claims 8 and 15 depend.
However, Takaya et al. (US Pub.2011/0229209) fail to teach including a filter as a means for pressurized air to escape.
Regarding claim 8, Kashimoto et al. (US Pub.2014/0205311) teach a device to develop comprising a developer container (fig.4, #21/#40) wherein the developer container includes a filter (fig.4, #44; para.0051) as a means for pressurized air to escape from the developer container to the outside (para.0065-0066).
Regarding claim 15, Kashimoto et al. (US Pub.2014/0205311) teach a method of manufacturing a device to develop comprising a developer container (fig.4, #21/#40) and comprising disposing in the developer container a filter (fig.4, #44; para.0051) for pressurized air to escape from the developer container to the outside (para.0065-0066).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Takaya et al. (US Pub.2011/0229209) by including the air releasing part and filter of Kashimoto et al. (US Pub.2014/0205311) in order to prevent developer from leaking out (para.0004,0005&0066).

Contact Information	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K ROTH whose telephone number is (571)272-2154. The examiner can normally be reached Monday - Friday, 7:30AM-3:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/LKR/
2/11/2022